Citation Nr: 1137149	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-00 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1961 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, IA.  The Veteran testified at a Board hearing at the RO in May 2010 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.  The Board issued a denial of the Veteran's claim in September 2010.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which granted a Joint Motion for Remand in May 2011.  The case was returned to the Board for further review.  


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss for VA purposes.  

2.  Hearing loss was not manifested during service or within one year from separation from service. 

3.  Hearing loss is not causally or etiologically related to service, to include noise exposure during service.  


CONCLUSION OF LAW

A hearing loss disability was not incurred in or aggravated by active service, may not be presumed to have been incurred during active service, and is not otherwise etiologically related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 7104 (West 2002); 38 C.F.R. §§ 3.103, 3.303, 3.307, 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that through a VCAA letter dated April 2007 the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The VCAA letter to the appellant was provided in April 2007 prior to the initial unfavorable decision in May 2008.

Further, the notice requirements apply to all five elements of a service connection claim: 1) Veteran status, 2) existence of a disability, 3) a connection between the Veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   The April 2007 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.   


The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, private treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in July 2007 and February 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the claims file was reviewed by the examiners and the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient.  Thus, the Board finds that further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal.

Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a presumptive disability.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was afforded a VA examination in February 2009.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
40
LEFT
40
65
60
60
70
  
These findings show current bilateral hearing loss for VA purposes as defined in 38 C.F.R. § 3.385.

The Board is to consider all lay and medical evidence as it pertains to the issues.   38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran's lay statements that he has had hearing loss since service and that his current hearing loss is related to service constitute the only evidence of record in favor of service connection for hearing loss.  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Here, the Veteran claims that he was informed by his place of employment in 1970 that he had significant hearing loss in his left ear.  He also testified that he noticed the hearing loss since his separation from service.    

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of hearing loss since separation from service.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of hearing loss since active service is inconsistent with the other lay and medical evidence of record.  While he now asserts that his disorder began in service, the Veteran's March 1965 separation examination shows normal hearing levels.  This objective evidence specifically contradicts the Veteran's current contention that hearing loss began during service.  As such, it also diminishes the credibility of the Veteran.   

Additionally, an audiometric report from the Veteran's place of employment showed normal hearing in March 1975, April 1977, and June 1979.  38 C.F.R. § 3.385.  This evidence, reflecting findings over a course of several years, again contradicts the Veteran's current claim.  

The first evidence of a hearing loss disability is dated in June 1982, at which time various factors affecting hearing were noted in the examination report.  Those factors included hereditary (grandparent), other ear problems, including fullness of the ears, and military noise exposure.  However, the report does not indicate that the hearing loss is the result of military service. 

The Board acknowledges the Veteran's testimony during the May 2010 hearing stating that the Veteran's private physician, Dr. Simpson, told the Veteran that his hearing loss was more than likely caused by military noise exposure.  Hearing transcript, pages 4, 5.  The Veteran noted in the hearing that he attempted to obtain the records from Dr. Simpson and discovered that the doctor was retired and the doctor's son had no idea where his father's records would be.  (See May 2010 Hearing Transcript, p. 12).  The Veteran also noted in a May 2008 statement that he discovered the doctor was retired, contacted the doctor's son, and attempted to obtain his records, but discovered that the son did not have any of his father's past records.  Based on these statements, the Board finds that any further attempt to obtain Dr. Simpson's records would be futile.  

Although the Veteran testified that Dr. Simpson told the Veteran that his hearing loss was more than likely caused by military noise exposure, the Board finds the Veteran's statement not credible.  The Court has determined that a lay person's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Additionally, the Veteran has already shown that he has incorrectly reported medical data.  Specifically, he claimed his employer informed him he had hearing loss in the 1970s, yet medical evidence in the form of audiogram results from his employer during that time show no evidence of hearing loss disability.  As the Veteran incorrectly reported medical findings from one doctor, there is no reason to believe he would correctly report medical findings from another doctor.  Finally, the Veteran provided the recollection regarding Dr. Simpson's statements only after he was denied service connection by the RO and solely for the purpose of obtaining compensation.  Statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories, service treatment records, post-service normal audiograms, and the two VA examinations that provided negative nexus opinions.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  In sum, the Board does not find credible that the Veteran's hearing loss began during service and continued from that time.  

The Board has now weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the normal hearing evaluations from service separation to June 1982.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.   As such, service connection on the basis of continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b).       

 Although the evidence does not show continuity of symptoms since service, service connection may be granted if the evidence shows that the Veteran's hearing loss was manifested during service, within one year of separation from service, or is causally related to service.  The Board finds that the Veteran's hearing loss was not manifested during service or within one year of service.  Service treatment records are silent regarding any complaints, treatment, or diagnosis of hearing loss during service.  Upon separation of service, the Veteran's March 1965 examination showed normal hearing.  Additionally, the Board again notes normal hearing evaluations in March 1975, April 1977, and June 1979, with the first evidence of a hearing loss disability dated June 1982.  38 C.F.R. § 3.385.    

As to the weight of the evidence of record, his medical evaluations at separation from service and for years after service are more contemporaneous to service and are therefore of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

Again, the post-service medical evidence does not reflect complaints or treatment related to hearing loss for over 15 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1965) and initial findings of hearing loss in approximately 1982 (over 15 years later).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating his present disability to his active service, the Board finds that the etiology of the Veteran's hearing loss is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

Although the Veteran may be competent to testify as to symptoms such as hearing difficulty, which is non-medical in nature, he is not competent to render a medical diagnosis or etiology or opinion as to when the provisions of 38 C.F.R. § 3.385 were met.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence of record finds a relation between active duty service and the Veteran's hearing loss.  The only medical opinions in the file addressing this question were provided by VA examiners in July 2007 and February 2009.  The examiners opined that it is not at least as likely as not that the Veteran's hearing loss is due to military service.  In rendering their opinions, they noted the lack of documentation of hearing loss at a time near the Veteran's military service, the Veteran's history of left inner ear disease (Meniere's disease) beginning many years following his separation from military service, the asymmetrical configuration of hearing loss that is more consistent with pathologies other than noise exposure, and the Veteran's history of occupational noise exposure.  There is no contrary medical opinion of record.  The examiners both noted that the claims file was reviewed, and thus, both examiners were aware of the Veteran's history, contentions and other medical reports and findings.  

For all these reasons, the Board finds that the Veteran's hearing loss was not incurred during service or within one year after separation from service.  Additionally, the record provides no persuasive indication that any current hearing loss is related to service, in particular considering the documented onset of hearing loss over 15 years after separation from service and the negative medical nexus opinions dated July 2007 and February 2009.  Therefore, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


